142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony DEPALMA, Plaintiff-Appellant,v.The Ralph K. Davies Medical Center, Defendant-Appellee.
No. 97-15978.D.C. No. CV-97-00165-FMS.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998**.Decided April 22, 1998.

Appeal from the United States District Court for the Northern District of California Fern M. Smith, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Anthony DePalma appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his action alleging that the Davies Medical Center failed to comply with a 1987 arbitration award.1  We have jurisdiction pursuant to 28 U.S.C. § 1291.  The substantive law of California, the forum state, applies to this diversity action.  See Stanford Ranch, Inc. v. Maryland Cas. Co., 89 F.3d 618, 624 (9th Cir.1996).  We review de novo the district court's dismissal, see Cohen v. Stratosphere Corp., 115 F.3d 695, 700 (9th Cir.1997), and we affirm.


3
DePalma's contention that the district court erred by dismissing the action fails because the inadequacies of the complaint could not be cured by amendment.  See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.1987).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 On appeal, DePalma does not contest the district court's dismissal of his First Amendment claim